Citation Nr: 1822437	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  17-07 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to July 1960.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a June 2017 Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript is of record.

This matter was previously before the Board in September 2017, when it was remanded for further development.

The record reflects that in February 2018, the Veteran filed a VA Form 9, Substantive Appeal, appealing a December 2014 rating decision that denied service connection for conjunctivitis.  However, the Veteran requested a Board hearing on that issue and such has not yet been scheduled.  Hence, the issue is not yet ready for adjudication by the Board and will be addressed in a later Board decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further action on the claim on appeal is warranted, even though such will further delay an appellate decision on this matter.

In the September 2017 remand, the Board directed that the AOJ obtain any identified private treatment records with any needed assistance from the Veteran.  The Veteran was sent a letter in October 2017, asking him to complete and return an authorization to disclose information and general release for medical provider information (VA Form 21-4142, VA Form 21-4142a) to obtain records on his behalf.  The Veteran submitted a completed VA Form 21-4142, VA Form 21-4142a in October 2017, identifying treatment from Mother Frances, Lake Palestine Health, from August 2002 to present.  A review of the evidence of record reveals that the AOJ has not attempted to obtain these records.  As the Veteran has identified potentially relevant treatment records, a remand is necessary so attempts can be made to obtain theses records.

The September 2017 remand also directed that an addendum medical opinion be obtained regarding the etiology of the Veteran's hearing loss, which considered the Veteran's statements regarding in-service noise exposure and being hit in the head in service with a rock and experiencing a decrease in his hearing since, his complete medical history, and whether the Veteran's service-connected tinnitus caused or aggravated his bilateral hearing loss.  The remand directed that the claims file was to be reviewed prior to rendering an opinion.

A medical opinion was obtained in February 2018.  However, the VA audiologist indicated that he could not render an opinion regarding whether it was at least as likely as not that hearing loss was caused by acoustic trauma in service without resorting to speculation.  The audiologist indicated that no audiometric information was found in the service treatment records, and that he would be unable to determine if any threshold shifts occurred during service.  The audiologist also stated that history of noise exposure alone did not concede that acoustic trauma actually occurred.  The audiologist stated that the Veteran's hearing loss was not caused by tinnitus, as it was a completely separate and independent pathology.  Tinnitus could be a symptom of age related or noise related hearing loss, other damage to the auditory system, and head or neck trauma, TMJ, or certain diseases and medications, but would have little if any effect on hearing thresholds.  The audiologist also indicated that the tinnitus did not aggravate hearing loss, and repeated the same explanation.  

However, these opinions are inadequate.  The September 2017 remand indicated that the previous March 2014 VA examiner could not render an opinion without reliable audiometric data from entry and separation and to do so would be mere speculation.   The examiner, however, did not consider the lay statements of the Veteran that his hearing loss began in service.  The February 2018 medical opinion is essentially the same, and also did not consider the Veteran's statements.  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The fact that there are no in-service audiometric test results showing that the Veteran had in-service hearing loss does not necessarily mean that the Veteran's current bilateral hearing loss is not etiologically related to his active service.

Also, the audiologist did not adequately explain his finding that the Veteran's tinnitus was less likely than not caused or aggravated by his hearing loss.  The audiologist indicated that tinnitus could be a symptom of certain unrelated disabilities, and then concluded that tinnitus would have little if any effect on hearing thresholds.  The examiner did not provide any further analysis of the record or supporting rationale explaining his conclusion with regard to the Veteran's tinnitus.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).  In addition, there is no indication from the opinion report whether the Veteran's claims file was reviewed.  

Therefore, a supplemental opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the Veteran's claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Finally, as the issue is being remanded, all updated VA treatment records should be obtained and associated with the claims file.




Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to procure copies of all records from Mother Frances, Lake Palestine Health, from August 2002 to present, which have been identified in the VA Form 21-4142a received in October 2017, and which have not previously been obtained.

2.  Obtain and associate with the claims file VA treatment records from September 2017 to the present.

3.  After completing the foregoing development, return the claims file, to include a copy of this remand, to the VA audiologist who provided the February 2018 VA medical opinion for a supplemental opinion.  The need for another examination is left to the discretion of the VA audiologist offering the supplemental opinion.  If the audiologist who provided the February 2018 medical opinion is not available, arrange for another VA audiologist to provide a medical opinion.

The reviewing audiologist must indicate that the claims file was reviewed.  After reviewing the claims file, the reviewing audiologist should provide an opinion on the following questions:

A)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss was caused by his exposure to acoustic trauma during service, to include noise exposure from a military aircraft engine running at top speed?

The examiner must consider the Veteran's statements during the June 2017 Board hearing regarding his in-service noise exposure and his statements that his hearing loss began during service and has continued since separation.

The examiner must note that, under applicable law, the absence of in-service evidence of a hearing loss disability is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service.   Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

For purposes of providing the opinion, the reviewing audiologist should accept as true the Veteran's statements regarding in-service noise exposure.  The examiner's opinion therefore should reflect consideration of whether, given the in-service noise exposure, the evidence establishes that the Veteran's hearing loss was incurred in active service or is otherwise etiologically related to his active service.  38 C.F.R. § 3.303(d).

B)  Is it at least as likely as not (50 percent probability or more) that bilateral hearing loss was caused or aggravated beyond the natural progression of the disability by the Veteran's service-connected tinnitus (where aggravation is any increase in severity beyond the natural progression of the disability)?

The reviewing audiologist must explain the reasons for any opinions expressed and conclusions reached, and provide a complete rationale for any opinion provided.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

